Mr. Justice Baldwin delivered the opinion of the court. The court below clearly erred in ordering execution against Moseley, without having first entered a judgment against him, and for this action, plaintiff in error is entitled to reversal. We also think it satisfactorily appears that the Circuit Court intended to enter a judgment for the same amount as did the justice of the peace, and that the files in the case constituted sufficient data to authorize the Circuit Court to correct its own judgment to make it conform to the manifest intention of the court, and, accordingly that the Circuit Court should have sustained the motion of Bloom to vacate the judgment of June 26, 1908, for $137.50, and to enter a judgment order nunc pro tunc as of that date for the sum of $120, and order a scire facias against Moseley to make him a party to the judgment. Reversed and remanded. Mr. Justice Clark did not participate in the decision of this case.